PRATT, District Judge.
The importations in question, consisting of fashion-plate drawings, were (classified for duty under the provisions of paragraph 454 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 194 [U. S. Comp. St 1901, p. 1678]). The importers claim free entry under the provisions of paragraph 703 of said act as “works of. art, the production of American artists residing temporarily abroad.” The Board sustained the collector’s classification, and from that decision the importers appealed to this court.
' While these drawings may have been the production of American artists residing.temporarily abroad, and while they may have some artistic merit, I do not think Congress, in enacting paragraph 703, had in contemplation productions of this character. As stated by the Board, their use is “for purely practical and utilitarian purposes.” In re Vandiver, G. A. 6,542 (T. D. 27,913). This conclusion makes it unnecessary to discuss the question of jurisdiction respecting certain of the protests involved herein.
Decision affirmed.